                   Case 2:19-cr-00163-GW Document 23 Filed 03/05/19 Page 1 of 5 Page ID #:68

                                                                                   ~Rf~f NAL
        1    NICOLA T. HANNA
             United States Attorney
        2    PATRICK R. FITZGERALD
             Assistant United States Attorney
        3    Chief, National Security Division                                   CLERK, U.S. DSTRICT
                                                                             i            —          COURT'
             ROBYN K. BACON (Cal. Bar No. 251048)
        4    Assistant United States Attorney
             Cyber & Intellectual Property Crimes Section                             MAR -5 2019             i
        5         1500 United States Courthouse                                                               r
                  312 North Spring Street                                    CENTRq~
                                                                             BY      DISTRICT    C.rWFp~NIA
        6         Los Angeles, California 90012                                                     DFPIJTY
                  Telephone: (213) 894-4667
        7         Facsimile: (213) 894-0141
                  E-mail:    ROBYN.BACON@usdoj.gov
        8
             Attorneys for Plaintiff
        9    UNITED STATES OF AMERICA

       10                                     UNITED STATES DISTRICT COURT

       11                              FOR THE CENTRAL DISTRICT OF CALIFORNIA

       12~   UNITED STATES OF AMERICA,                      No. ~9~~ 0 O Q 7 ~ --~
                                                                                    C9
       13                        Plaintiff,                 GOVERNMENT'S NOTICE OF REQUEST FOR

       ~4                 .           v.
_~
~~15
-_.i         j CI~RI$TO-PHE~ VAN HOLTON,
       16
                      - ., _:    Defendant.
       17
             ..,     _.
       18
                          Plaintiff, United States of America, by and through its counsel
       19
             of record, hereby requests detention of defendant and gives notice of
       20
             the following material factors:
       21
                          1.     Temporary 10-day Detention Requested (§ 3142(d)) on the
       22
                                 following grounds:
       23
                                a.   present offense committed while defendant was on release
       24
                                     pending (felony trial),
       25
                                b.   defendant is an alien not lawfully admitted for
       26
                                     permanent residence; and
       27

       28
     Case 2:19-cr-00163-GW Document 23 Filed 03/05/19 Page 2 of 5 Page ID #:69




 1           c.    defendant may flee; or

 2      ❑    d.    pose a danger to another or the community.

 3      2.    Pretrial Detention Requested (§ 3142(e)) because no

 4            condition or combination of conditions will reasonably

 5            assure:

 6            a.    the appearance of the defendant as required;

 7            b.    safety of any other person and the community.

 8      3.    Detention Requested Pending Supervised Release/Probation

 9            Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10            § 3143(a))

11            a.    defendant cannot establish by clear and convincing

12                  evidence that he/she will not pose a danger to any

13                  other person or to the community;

14            b.    defendant cannot establish by clear and convincing

15                  evidence that he/she will not flee.

16      4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17            ~ 3142(e))

18            a.    Title 21 or Maritime Drug Law Enforcement Act ("MDLEA")

19                  (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                  greater maximum penalty (presumption of danger to

21                  community and flight risk);

22            b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                  2332b(g)(5)(B) with 10-year or greater maximum penalty

24                  (presumption of danger to community and flight risk);

25      ❑     c.    offense involving a minor victim under 18 U.S.C.

26                  ~ ~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                  2251A, 2252(a)(1) - (a)(3), 2252A(a) (1) -2252A(a) (4) ,

28

                                         2
     Case 2:19-cr-00163-GW Document 23 Filed 03/05/19 Page 3 of 5 Page ID #:70




 1                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                  to community and flight risk);

 3      ❑     d.    defendant currently charged with an offense described

 4                  in paragraph 5a - 5e below, .AND defendant was

 5                  previously convicted of an offense described in

 6                  paragraph 5a - 5e below (whether Federal or

 7                  State/local), AND that previous offense was committed

 8                  while defendant was on release pending trial, AND the

 9                  current offense was committed within five years of

10                  conviction or release from prison on the above-

11                  described previous conviction (presumption of danger to

12                  community) .

13      5.    Government Is Entitled to Detention Hearing Under § 3142(f)

14            If the Case Involves:

15            a.    a crime of violence (as defined in 18 U.S.C.

16                  § 3156(a)(4)) or Federal crime of terrorism (as defined

17                  in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                  sentence is 10 years' imprisonment or more;

19      ❑     b.    an offense for which maximum sentence is life

20                  imprisonment or death;

21            c.    Title 21 or MDLEA offense for which maximum sentence is

22                  10 years' imprisonment or more;

23            d.    any felony if defendant has two or more convictions for

24                  a crime set forth in a-c above or for an offense under

25                  state or local law that would qualify under a, b, or c

26                  if federal jurisdiction were present, or a combination       i

27                  or such offenses;

28

                                         3
      Case 2:19-cr-00163-GW Document 23 Filed 03/05/19 Page 4 of 5 Page ID #:71




 1             e.    any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   § 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. ~ 2250;

 6             f.    serious risk defendant will flee;

 7             g.    serious risk defendant will (obstruct or attempt to

 8                   obstruct justice) or (threaten, injure, or intimidate

 9                   prospective witness or juror, or attempt to do so).

10        6.   Government requests continuance of              days for detention

11             hearing under ~ 3142(f) and based upon the following

12             reason(s)

13

14

15

16

17   ~~
18   //
19   //
20   //
21   ~~
22   ~~
23   //
24   ~~
25   ~~
26   ~~
27   ~~
28   ~~
                                          0
     Case 2:19-cr-00163-GW Document 23 Filed 03/05/19 Page 5 of 5 Page ID #:72




 1      7.    Good cause for continuance in excess of three days exists in

 2            that:

 3

 4

 5

 6

 7

 8   Dated: March 5, 2019               Respectfully submitted,

 9                                      NICOLA T. HANNA
                                        United States Attorney
10
                                        PATRICK R. FITZGERALD
11                                      Assistant United States Attorney
                                        Chief, National Security Division
12

13
                                        ROBYN K. BACON
14                                      Assistant United States Attorney

15                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
